Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4)-(5) because they do not include the following reference sign(s) mentioned in the description: the angle A, the distance B, the height C, the width D, and the spaced apart distance E of fingers and reference character “D” has been used to designate both the width of the fingers and the diameter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: paragraph [0067], line 4 of the published application, “a second roller (323)” should be --a second roller (324)-.  
Appropriate correction is required.
Claim Objections
Claims 36, 43, 50, and 55 are objected to because of the following informalities: In claims 36, 50, and 55, although the claims are understandable in light of the specification and the drawings, the recitation “to further control or maintain a distance between the rotary cutting element and/or the fixed blade and the skin of the subject” is confusing since the claimed distance may be construed as a distance between the rotary cutting element and the fixed blade.  The examiner respectfully suggests --to further control or maintain a distance between the rotary cutting element and the skin of the subject or a distance between the fixed blade and the skin of the subject--.  Similarly in claim 43, the recitation “the distance between the outer surface of the rotary cutting element and/or the fixed blade and the common plain in which the apexes of the one or more roller elements lay in” is confusing and the examiner suggests -- a distance between the outer surface of the rotary cutting element and a common plain in which the apexes of the one or more roller elements lay in or the distance between the fixed blade and the common plain in which the apexes of the one or more roller elements lay in--.  Moreover, in line 4 of claim 36, line 5 of claim 50, and line 4 of claim 55, “the outer surface” should be --an outer surface--.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Angst, Avidor, Coffin, Eckhouse, Perlberg, Marut, and Zak are cited to show related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEPHEN CHOI/Primary Examiner, Art Unit 3724